Exhibit 10.44

Dominion Resources, Inc.

Non-Employee Directors’ Annual Compensation

As of December 31, 2013

 

Annual Retainer

   Amount  

Service as Director

   $ 190,000 ($70,000 cash; $120,000 stock )

Service as Audit Committee or Compensation, Governance and Nominating
Committee Chair

   $ 17,500   

Service as Finance and Risk Oversight Committee Chair

   $ 15,000   

Service as Lead Director

   $ 20,000   

Meeting Fees

      

Board meetings

   $ 2,000 per meeting   

Committee meetings

   $ 2,000 per meeting   